                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DUKHAN MUMIN,

                   Plaintiff,                               8:19CV60

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
PATRICK CONDON, and DOUG
PETERSON,

                   Defendants.

       This matter is before the court on its own motion. On February 8, 2019, the
court required Plaintiff Dukhan Mumin to show cause why he is entitled to proceed
in forma pauperis (“IFP”) in this action. (See Filing No. 6.) The court has
previously determined that three or more federal cases brought by Plaintiff, while a
prisoner, were dismissed as frivolous or for failure to state a claim. See Mumin v.
McLaughlin, et al., Case No. 8:17CV100 (D.Neb.) (Filing No. 6, March 27, 2017
Memorandum and Order identifying “three strikes”). The Prison Litigation Reform
Act (“PLRA”) prevents a prisoner with “three strikes” from proceeding IFP unless
the prisoner is under imminent danger of serious physical injury. 28 U.S.C. §
1915(g).

       To date, Plaintiff has not filed a response to the court’s order to show cause
nor has he paid the court’s $400.00 filing and administrative fees despite the
court’s warning that failure to take either action would result in dismissal of this
case. Instead, all Plaintiff filed is a second Motion for Leave to Proceed In Forma
Pauperis (filing no. 7) that is duplicative of his first IFP motion (filing no. 2).
Accordingly, the court will dismiss this case without prejudice based on Plaintiff’s
failure to comply with the court’s orders.
      IT IS THEREFORE ORDERED that:

        1.    Plaintiff’s Motions for Leave to Proceed in Forma Pauperis (filing no.
2; filing no. 7) are denied.

      2.     This case is dismissed without prejudice and a separate judgment will
be entered in accordance with this Memorandum and Order.

      3.   Any notice of appeal filed by Plaintiff must be accompanied by the
$505.00 appellate filing fee because Plaintiff will not be allowed to proceed in
forma pauperis on appeal.

      Dated this 20th day of March, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge




                                         2
